991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven MOXLEY, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  Virginia Parole Board,Defendants-Appellees.
No. 93-6033.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1439-AM)
Steven Moxley, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Steven Moxley appeals from the district court's order dismissing without prejudice his claim filed under 42 U.S.C.s 1983 (1988) but more properly brought under 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Moxley failed to show that he exhausted his state remedies prior to bringing this action, as is required under 28 U.S.C. § 2254(b).  Therefore, the district court properly dismissed the action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED